NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0445n.06

                                        Case No. 21-2742

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Nov 07, 2022
                                                    )                       DEBORAH S. HUNT, Clerk
SYMETRA LIFE INSURANCE COMPANY,
                                                    )
       Petitioner-Appellee,                         )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE WESTERN DISTRICT OF
ADMINISTRATION SYSTEMS RESEARCH                     )       MICHIGAN
CORPORATION, INTERNATIONAL,                         )
       Respondent-Appellant.                        )                                    OPINION
                                                    )




Before: SILER, GIBBONS, and STRANCH, Circuit Judges.

       SILER, Circuit Judge.      Administration Systems Research Corporation, International

(“ASR”) appeals the district court’s grant of Symetra Life Insurance Company’s (“Symetra”)

petition to compel compliance with an arbitration panel’s subpoena.

       In an arbitration to which Symetra is a party, the arbitration panel ordered ASR to send a

representative to attend an arbitration hearing in Grand Rapids, Michigan, and to bring specified

documents. ASR refused to comply, so Symetra petitioned the United States District Court for the

Western District of Michigan under 9 U.S.C. § 7 to compel ASR’s compliance. The case was

referred to a magistrate judge, who granted the petition. The district court affirmed the magistrate

judge’s decision, and ASR appealed. For the reasons set forth below, we affirm the district court.
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


                                         BACKGROUND

        This dispute began with a 2017 lawsuit. A dialysis provider, RAI Care Centers of

Michigan, sued several employee benefits plans, two of which were insured by Symetra. RAI also

sued ASR, the plans’ third-party administrator. The two plans insured by Symetra settled their

claims with RAI.

        Symetra then sought reimbursement from Alliance Health & Life Insurance Company

(“AHL”) under their reinsurance agreement. But AHL denied coverage and thereafter sued

Symetra in the United States District Court for the Western District of Michigan, seeking: (1) a

declaration that it owed no reinsurance coverage to Symetra; (2) damages for Symetra’s alleged

breach of contract, breach of good faith, breach of implied duty of good faith, and conversion; and

(3) injunctive relief.

        Symetra filed a motion to dismiss AHL’s lawsuit and to compel arbitration based on an

arbitration clause in its contract with AHL. AHL agreed that arbitration was appropriate, but it

opposed the motion to dismiss. Instead, AHL requested the district court stay the case in the event

assistance might be required with non-party discovery under 9 U.S.C. § 7, which empowers “the

United States district court for the district in which such arbitrators, or a majority of them, are

sitting” to “compel the attendance of such person or persons before said arbitrator or arbitrators.”

        Symetra, in turn, responded that the arbitration panel would never sit in the Western

District of Michigan. It argued the arbitration panel would sit only in the Western District of

Washington because the contractual arbitration clause required all proceedings to take place in

Bellevue, Washington. Thus, in urging the court to dismiss the case entirely, Symetra maintained

that any future court action related to the arbitration could be brought only in the Western District

of Washington.


                                                -2-
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


       The district court granted Symetra’s motion to dismiss, reasoning that “dismissal, as

opposed to a stay, is proper where all claims are referred to arbitration.” In response to AHL’s

concerns about future discovery disputes, the court commented that “any discovery disputes would

have to be transferred to the Western District of Washington” because “the arbitrators are sitting

in Bellevue, Washington.”

       And, indeed, such a discovery dispute arose. At arbitration, Symetra alleged that AHL

violated the reinsurance agreement; AHL responded that Symetra’s payments did not constitute

“covered expenses” under Symetra’s policies because the settlements were not paid in accordance

with the employee benefit plans’ terms. Symetra—seeking clarity on AHL’s coverage position—

petitioned the arbitration panel to issue a subpoena to ASR, AHL’s affiliate and the plans’ third-

party administrator. But AHL argued that the subpoena sought irrelevant information and would

impose an undue burden on ASR. The arbitration panel nonetheless issued it. And the next month,

ASR filed a motion to quash the subpoena.

       The arbitration panel denied ASR’s motion to quash and issued the subpoena in its present

form. The subpoena required an ASR “custodian of records” to attend as a witness an arbitration

hearing to be held in Grand Rapids, Michigan. It also ordered the custodian of records to bring

specified documents to the hearing. ASR again raised materiality and undue burden objections to

the subpoena, but the arbitration panel found “no need to respond.”

       Symetra then filed a petition under 9 U.S.C. § 7 in the United States District Court for the

Western District of Michigan to compel ASR to comply with the subpoena. The petition was

assigned to a magistrate judge, who questioned whether the arbitration panel was “sitting” in that

district. After ordering the parties to submit briefing on that issue, the magistrate judge concluded

that the arbitrators had indeed been “sitting” in the Western District of Michigan.


                                                -3-
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


       Thus, the magistrate judge ordered ASR to comply with the arbitration panel’s subpoena.

In its order, the magistrate judge held that neither collateral nor judicial estoppel barred Symetra’s

petition, even though Symetra had previously represented in its litigation with AHL that the

arbitration panel would only ever sit in Bellevue, Washington. The magistrate judge reasoned that

the court was “faced with a wholly different set of circumstances.” Indeed, after arbitration had

commenced, a dispute arose as to the appropriate location for the arbitration proceedings, and the

arbitration panel ultimately chose Houston, Texas, as the location for the final hearing. And later,

the arbitration panel issued the subpoena at issue and scheduled a hearing to receive the

subpoenaed documents in Grand Rapids, Michigan. The magistrate judge also determined that the

subpoena complied with 9 U.S.C. § 7 and declined to rule on ASR’s materiality and burden

arguments, finding that the arbitration panel had sufficiently considered them.

       The district court denied ASR’s objections, finding no error in the magistrate judge’s

decision. The district court then entered a final judgment and closed the case.

                                          DISCUSSION

       Our jurisdiction to hear this appeal arises under 9 U.S.C. § 16. See Managed Care Advisory

Grp., LLC v. CIGNA Healthcare, Inc., 939 F.3d 1145, 1155 (11th Cir. 2019); Dynegy Midstream

Servs. v. Trammochem, 451 F.3d 89, 92-94 (2d Cir. 2006) (superseded by statute on other

grounds).

       ASR raises various issues concerning section 7 of the Federal Arbitration Act (“FAA”),

which provides:

       The arbitrators selected either as prescribed in this title or otherwise, or a majority
       of them, may summon in writing any person to attend before them or any of them
       as a witness and in a proper case to bring with him or them any book, record,
       document, or paper which may be deemed material as evidence in the case. . . . [I]f
       any person or persons so summoned to testify shall refuse or neglect to obey said

                                                -4-
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


       summons, upon petition the United States district court for the district in which
       such arbitrators, or a majority of them, are sitting may compel the attendance of
       such person or persons before said arbitrator or arbitrators, or punish said person or
       persons for contempt in the same manner provided by law for securing the
       attendance of witnesses or their punishment for neglect or refusal to attend in the
       courts of the United States.

9 U.S.C. § 7 (emphasis added). First, ASR contests the district court’s subject matter jurisdiction.

Second, it argues the district court applied the wrong standard of review to the magistrate judge’s

decision. Third, it contends that Symetra could not bring the enforcement action in the District

Court in the Western District of Michigan because, says ASR, the arbitration panel was not

“sitting” in Grand Rapids, Michigan, for purposes of the FAA. Fourth, ASR argues that Symetra

is, in any event, estopped from asserting that the arbitration panel is “sitting” in Grand Rapids,

Michigan, given its previous assertion that the panel could only sit in Bellevue, Washington. Fifth,

ASR argues that the arbitration panel’s subpoena fails to comply with the FAA’s requirements.

And finally, ASR maintains that remand is necessary because, in its view, neither the arbitration

panel nor the district court addressed its objections to the panel’s subpoena.

       We, however, conclude that ASR’s arguments are without merit and thus affirm the district

court’s judgment.

       A. District Court’s Subject Matter Jurisdiction

       We first turn to whether the district court had subject matter jurisdiction in this case.

Because the FAA does not itself create federal jurisdiction, a party invoking Section 7 must

establish an independent basis for subject matter jurisdiction. Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983). Here, Symetra asserted diversity jurisdiction

under 28 U.S.C. § 1332. But ASR argues that Symetra failed to plead adequately the requisite

amount in controversy (more than $75,000, “exclusive of interests and costs,” 28 U.S.C. § 1332).


                                                -5-
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


We review subject matter jurisdiction de novo. United States v. Bacon, 884 F.3d 605, 608 (6th

Cir. 2018). So it is with fresh eyes that we turn to the question whether the amount-in-controversy

requirement was satisfied here.

        As an initial matter, ASR mistakes the burden that Symetra bears with respect to alleging

the requisite amount in controversy. ASR asserts that Symetra failed to bear its “burden of proving

subject matter jurisdiction by a preponderance of evidence.” But such a burden does not exist at

the pleadings stage. Instead, we accept the amount alleged in the complaint so long as the claim

is made in good faith. Kovacs v. Chesley, 406 F.3d 393, 395 (6th Cir. 2005) (citing St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-90 (1938)). Dismissal for lack of

jurisdiction is appropriate only if, from the face of the complaint, it appears to a legal certainty that

the party cannot recover the amount claimed. Id. In other words, as long as “there is a probability

that the value of the matter in controversy exceeds the jurisdictional amount,” we consider the

amount-in-controversy requirement satisfied. Id. at 397.

        Next, we consider how a section 7 enforcement action’s value may be measured. Although

this issue is of first impression in our court, we agree with our sister circuits that the amount in

controversy may be established by a good faith allegation of the subpoenaed information’s value

to the plaintiff in the underlying arbitration dispute. See Maine Cmty. Health Options v. Albertson

Cos., 993 F.3d 720, 723 (9th Cir. 2021); Wash. Nat’l Ins. Co. v. OBEX Grp. LLC, 958 F.3d 126,

135 (2d Cir. 2020). It is well-settled that the amount in controversy in an action seeking injunctive

relief is measured by the “value of the object of the litigation.” See Cleveland Hous. Renewal

Project v. Deutsche Bank Tr. Co., 621 F.3d 554, 560 (6th Cir. 2010) (quoting Hunt v. Wash. State

Apple Advert. Comm’n, 432 U.S. 333, 347 (1977)). The question is how to measure that value:

only from the plaintiff’s viewpoint, i.e., as the benefit the plaintiff stands to gain from the litigation,


                                                   -6-
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


or also from the defendant’s viewpoint, i.e., as the detriment to the defendant that would result

from the injunction. We have noted that circuits are split “as to whether a court may determine

the amount in controversy from the perspective of either party (the ‘either viewpoint rule’) or

whether a court may only consider the plaintiff’s viewpoint.” Olden LaFarge Corp., 383 F.3d

495, 502 n.1 (6th Cir. 2004). But we have thus far steered clear of this “jurisdictional morass.”

Id.; see also Siding and Insulation Co., Inc. v. Acuity Mut. Ins. Co., 754 F.3d 367, 372 (6th Cir.

2014) (collecting cases in which our court has been presented with and subsequently avoided the

question). Today we continue in that path, as we need only consider Symetra’s viewpoint to find

that the amount-in-controversy requirement has been met.

        The amount at issue in Symetra’s arbitration with Alliance Health is at least three million

dollars. Thus, the documents sought in the subpoena need only pertain to a small fraction of the

arbitral award for the amount-in-controversy requirement to be satisfied. Cf. Wash. Nat’l Ins. Co.,

958 F.3d at 135 (finding that even if the subpoenaed information supported only a “small fraction

of the award sought,” the value would exceed the jurisdictional amount); Maine Cmty. Health

Options, 993 F.3d at 723 (same). Because it does not appear to “a legal certainty” that the

subpoenaed documents’ value is $75,000 or less, we find that the district court had subject matter

jurisdiction.

        B. District Court’s Standard of Review of the Magistrate Judge’s Decision

        Next, ASR argues that the district court should have reviewed the magistrate judge’s

decision de novo, rather than for clear error. The proper standard of review a district court applies

to a magistrate judge’s order compelling compliance with an arbitration subpoena turns on whether

that decision is “dispositive” within the meaning of 28 U.S.C. § 636. When a magistrate judge

rules on a non-dispositive matter, a district judge may reconsider that ruling only if it is “clearly


                                                -7-
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). But when a

magistrate judge issues a report and recommendation on a dispositive matter, a district judge must

“make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. at § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       We have not yet determined whether a section 7 enforcement action is “dispositive,” but

we need not resolve the issue here. That is because the distinction between the standards of review

collapses where the district court reviews only the magistrate judge’s legal conclusions. Indeed,

we have explained that a “contrary to law” determination is tantamount to de novo review where

only pure legal issues are involved. Bisig v. Time Warner Cable, Inc., 940 F.3d 205, 219 (6th Cir.

2019). And, here, the district court, reviewing only the magistrate judge’s legal conclusions,

perceived no error. Because this analysis would be proper under either the “clearly erroneous or

contrary to law” standard or the de novo standard, we see no reason to remand the case.

       C. Where the Arbitration Panel “Sits”

       Thus, we turn to ASR’s next argument—that Symetra was not permitted to bring the action

in the District Court for the Western District of Michigan.

   Section 7 provides, in relevant part:

       [I]f any person or persons so summoned to testify shall refuse or neglect to obey
       said summons, upon petition the United States district court for the district in which
       such arbitrators, or a majority of them, are sitting may compel the attendance of
       such person or persons before said arbitrator or arbitrators…

9 U.S.C. § 7 (emphasis added). ASR submits that the arbitration panel may “sit” only in one

location: where the final hearing is to be conducted. Here, that would be Houston, Texas. But the

FAA’s text contains no such restriction, and we decline ASR’s invitation to read additional terms

into the statute. Gen. Med., P.C. v. Azar, 963 F.3d 516, 521 (6th Cir. 2020) (“[C]ourts . . . should


                                               -8-
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


not add language that Congress has not included.”). The arbitration panel declared that it was

sitting in Grand Rapids, Michigan, for the hearing related to the subpoena at issue. Under the

circumstances of this case, we thus hold it was not improper for Symetra to bring this action in the

Western District of Michigan.

       D. Judicial and Collateral Estoppel

       Next, we reject ASR’s argument that judicial and collateral estoppel preclude Symetra from

claiming that the arbitration panel is sitting in Grand Rapids, Michigan. Judicial estoppel prevents

“intentional inconsistency” and “applies to a party who has successfully and unequivocally

asserted a position in a prior proceeding; he is estopped from asserting an inconsistent position in

a subsequent proceeding.” Edwards v. Aetna Life Ins. Co., 690 F.2d 595, 598-99 (6th Cir. 1982).

This doctrine “addresses the incongruity of allowing a party to assert a position in one tribunal and

the opposite in another tribunal,” lest “the second tribunal adopt[] the party’s inconsistent

position,” indicating that “at least one court has probably been misled.” Id. at 599.

       Here, Symetra neither adopted an intentionally inconsistent position nor one that was

successful. It is true that Symetra previously argued in its litigation with AHL that the arbitration

panel would sit only in Bellevue, Washington—in accordance with the contractual provision

stating that the arbitration proceedings would occur in the city of Symetra’s principal office. But

circumstances changed in the intervening months. During that time, not only did the arbitration

panel decide that the final proceeding would occur in Houston, Texas, but it also issued the

subpoena to ASR, stating its intent to conduct a hearing in Grand Rapids, Michigan. As Symetra

articulates, its position is simply “a necessary consequence of the Panel’s venue orders, and any

other position would be nonsensical.” Moreover, the district court based its decision on the

principle that dismissal is the proper outcome when all claims are subject to arbitration—not on


                                                -9-
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


Symetra’s argument about future discovery disputes. Thus, its position was not successful, and

judicial estoppel does not apply.

       Nor does collateral estoppel apply here—even though the district court in the earlier

litigation had agreed with Symetra that the arbitration panel was sitting in Washington. We apply

a four-part test to determine whether collateral estoppel applies:

       1) the precise issue raised in the present case must have been raised and actually
       litigated in the prior proceeding;
       2) determination of the issue must have been necessary to the prior proceeding’s
       outcome;
       3) the prior proceeding must have resulted in a final judgment on the merits; and
       4) the party against whom estoppel is sought must have had a full and fair
       opportunity to litigate the issue in the prior proceeding.

Aircraft Braking Sys. Corp. v. Local 856, Int’l Union United Auto., Aerospace & Agric. Implement

Workers, 97 F.3d 155, 161 (6th Cir. 1996). Even were we to assume that ASR could meet the

first, third, and fourth prongs, its objection would still fail at the second prong because the issue

where the panel was “sitting” was not necessary to the prior proceeding’s outcome. Indeed, the

lower court explicitly based its dismissal on the fact that all claims had been referred to

arbitration—not on its conclusion that the panel was sitting in Washington.

       E. Compliance with Section 7 Requirements

       ASR also argues that the arbitration panel’s subpoena is a “pre-hearing discovery

subpoena,” which, according to ASR, is not permitted by the FAA. Section 7 empowers an

arbitrator to “summon in writing any person to attend before them or any of them as a witness and

in a proper case to bring with him or them any book, record, document, or paper which may be

deemed material as evidence in the case.” 9 U.S.C. § 7. Here, the arbitration panel summoned an

ASR custodian of records to attend an arbitration hearing as a witness and to bring the identified

documents. Under a straightforward reading of the statute’s text, the subpoena was a proper
                                               - 10 -
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


exercise of the panel’s section 7 powers. We thus decline to address whether pre-hearing discovery

is otherwise permitted under the statute.

       F. Ruling on Materiality, Breadth, Burden, Confidentiality, and Privilege

       Finally, ASR maintains that the arbitration panel failed to address its numerous objections

and that the district court thus had an obligation, under 9 U.S.C. § 7, to assess the subpoenaed

documents’ materiality and, under Federal Rule of Civil Procedure 45, to rule on ASR’s remaining

objections. We conclude the district court was not required to make a ruling on ASR’s materiality,

breadth, burden, confidentiality, and privilege objections to the arbitrators’ subpoena.

       As a preliminary matter, we find that the arbitration panel sufficiently considered ASR’s

objections: the panel determined that the documents responsive to the subpoena “may be relevant

to the instant dispute” and decided, over ASR’s objections, to proceed with the hearing.

        To the extent ASR insists that the district court was nevertheless obligated to make an

independent ruling on ASR’s objections to the subpoena, ASR is mistaken. We have reasoned in

an analogous setting that “the relevance of the information and the appropriateness of the subpoena

should be determined in the first instance by the arbitrator.” Am. Fed’n of Television & Radio

Artists v. WJBK-TV, 164 F.3d 1004, 1010 (6th Cir. 1998) (discussing enforcement of an

administrative subpoena issued under Labor Management Relations Act § 301). And at least two

district courts have since applied that conclusion to section 7 proceedings. See Westlake Vinyls,

Inc. v. Resolute Mgmt., Inc., No. 3:18-MC-00013-CHB-LLK, 2018 WL 4515997, at *6 (W.D. Ky.

Aug. 21, 2018) (citing the Sixth Circuit decision in support of the general rule that “when

individuals . . . have objected to enforcement of an arbitrators’ subpoena on grounds of

immateriality of the evidence sought, attorney-client privilege, or confidentiality, courts have

‘denied these motions or objections on the basis that the determination of these matters in the first


                                               - 11 -
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


instance is left to the arbitrators’”); Festus & Helen Stacy Found. v. Merrill Lynch, Pierce Fenner

& Smith, Inc., 432 F. Supp. 2d 1375, 1379-80 (N.D. Ga. 2006) (observing in a Section 7 proceeding

that “the Sixth Circuit Court of Appeals held that it was error for the district court to determine the

subpoenaed materials’ relevance in the first instance because that matter should be left to the

arbitration panel” and referring materiality questions to the arbitration panel).

       We further note that two of our sister circuits have rejected similar invitations to impose

such an obligation on district courts. The Eighth Circuit reasoned that requiring district courts to

independently assess the materiality of an arbitration panel’s subpoenaed information would be

“antithetical to the well-recognized federal policy favoring arbitration[] and compromises the

panel’s presumed expertise in the matter at hand.” In re Sec. Life Ins. Co. of Am., 228 F.3d 865,

871 (8th Cir. 2000). The Second Circuit rejected the argument that section 7 “impose[s] Rule 45’s

obligations on district courts in proceedings to enforce arbitration summonses under section 7 of

the FAA,” finding no support in either 9 U.S.C. § 7 or Federal Rule of Civil Procedure 45.

Washington Nat’l Ins. Co, 958 F.3d at 138. The court added that such an interpretation “does not

square with the ‘strong federal policy favoring arbitration as an alternative means of dispute

resolution’ that is embedded in and furthered by the FAA.” Id. We agree.

       G. Attorneys’ Fees

       Finally, Symetra requests that this court award it reasonable attorneys’ fees under Federal

Rule of Appellate Procedure 38, which allows a court of appeals to award appellees “just damages

and single or double costs” in a frivolous appeal. Although it maintains that all ASR’s claims are

without merit, Symetra asserts that three arguments raised by ASR before this court are especially

frivolous: (1) ASR’s objection to the District Court’s subject matter jurisdiction, (2) ASR’s

insistence that the subpoena is an “impermissible discovery subpoena,” and (3) ASR’s continued


                                                - 12 -
Case No. 21-2742, Symetra Life Ins. Co. v. Admin. Sys. Research Corp.


assertion that judicial or collateral estoppel bars Symetra from arguing that venue was proper in

the Western District of Michigan.

       In determining whether an appeal is frivolous, we look to the dictionary definition—i.e.,

“one in which no justiciable question has been presented and appeal is readily recognizable as

devoid of merit in that there is little prospect that it can ever succeed.” See Wilton Corp. v. Ashland

Castings Corp., 188 F.3d 670, 676 (6th Cir. 1999) (citing BLACK’S LAW DICTIONARY (6th ed.

1990)). Accordingly, we have previously held that sanctions may be imposed where the issues on

appeal were “already clearly resolved,” Martin v. Comm’r of Internal Revenue, 756 F.2d 38, 41

(6th Cir. 1985); where the appeal was pursued with an appearance or motivation of “delay,

harassment, or other improper purposes,” Dallo v. INS, 765 F.2d 581, 589 (6th Cir. 1985)

(quotations omitted); where the appeal was “obviously without merit,” id.; and where “the appeal

was prosecuted with no reasonable expectation of altering the district court’s judgment and for

purposes of delay or harassment or out of sheer obstinacy,” Allinder v. Inter-City Prods. Corp.

(USA), 152 F.3d 544, 552 (6th Cir. 1998), cert. denied, 525 U.S. 1178 (1999) (quoting Reid v.

United States, 715 F.2d 1148, 1155 (7th Cir. 1983)).

       Although ASR appears to have employed a “kitchen sink” strategy in this appeal, nothing

suggests an improper purpose underlies its rigorous pursuit of review and relief. Nor are its

arguments—though ultimately unpersuasive—so frivolous as to warrant sanctions.

       Thus, we DENY Symetra’s motion for attorneys’ fees, and we AFFIRM the district court.




                                                - 13 -